DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 10/30/2020, where claims 1-15 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 14 recites a “machine-readable storage medium encoded with instructions executable by a processor”.  When looking to the specification, examiner found that para. [0052] recites Fig. 7 is a block diagram showing a tangible, non-transitory, machine-readable storage medium 700” and “The machine-readable storage medium 700 can include RAM, a hard disk drive, an array of hard disk drives, an optical drive, an array of optical drives, a non-volatile memory, a flash drive, a digital versatile disk (DVD), or a compact disk (CD), among others” (emphasis added).  Based on the disclosures recited above, examiner concluded that there is a non-transitory type machine-readable storage medium, which is not claimed, and a transitory type machine-readable storage medium which the specification provides an open ended and non-exhaustive list of what a machine-readable storage medium can be without explicitly excluding signal.  A person of ordinary skill in the art would understand a signal as both "tangible" and as capable of "storing or transmitting information".  Compare Ex parte Cromer, App. No. 2009-012992 (BPAI, Jan. 12 2012) and Ex parte Podgurny, App. No. 2010-011806 (BPAI, Mar. 12 2012).  Therefore, under broadest reasonable interpretation of said computer-readable storage medium encompasses a transitory signal per se upon which information is stored and/or transmitted, which is non-statutory subject matter.  See id.; In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) cited in MPEP § 2106; Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Applicant can amend the limitation to "non-transitory machine-readable storage medium" to overcome the rejection.  Claim 15 is rejected to as having the same deficiencies as the claim it depends from.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al., (US 20150146925 A1) (hereinafter Son).

Referring to claim 1, Son teaches a method, comprising: 
detecting a target object via a camera in a mobile device based on an embedded identifier on the target object (“determining a region and a kind of an object to recognize and recognizing the object via a user gesture that uses the user's finger, a stylus pen, or a pointing device when an image obtained via an image sensor is displayed in an electronic device”; ¶ [0013]; “FIGS. 3A and 3B are diagrams illustrating a user interface for driving a recognition module for selecting a recognition region during a preview state and analyzing image content inside the selected recognition region according to various embodiments of the present invention”; ¶ [0054], figs. 3A-B; “The camera module 1991 is a device that shoots (i.e., photographs) an image or a moving picture.  According to an embodiment of the present invention, the camera module 1991 may include at least one image sensors”; ¶ [0181]); 
tracking sensor data of the mobile device to estimate a relative location or a relative orientation of the mobile device in relation to the target object (“a recognition region may be generated such that recognition may be performed within only a predetermined limited region of an image, and a range of a relevant recognition region may be displayed on a display.  As an example of this method, a relevant application displays a preview image obtained in real-time via a camera sensor, and displays a range of a predetermined fixed region”; ¶ [0008].  Examiner notes, the data from the camera sensor is tracked to generate recognition region in the image captured by the camera sensor, wherein the item(s) captured in the image are relative to the camera sensor location); 
detecting a relative gesture via the mobile device based on the relative location or the relative orientation of the mobile device (“displaying at least one image; detecting at least one gesture; selecting a recognition function related to at least one object existing in the at least one image according to the detected at least one gesture”; Abstract); and 
performing an action in response to detecting the relative gesture (“A plurality of user gestures are mapped to a plurality of different respective object recognition modules, so that an object recognition module corresponding to a user gesture may be immediately executed”; ¶ [0051]).  

Referring to claim 2, Son further teaches the method of claim 1, comprising performing audio, visual, tactile or haptic feedback in response to detecting the relative gesture (“when a relevant gesture occurs, the electronic device may recognize 

Referring to claim 6, Son further teaches the method of claim 1, wherein detecting the relative gesture comprises detecting a shake of the mobile device in a direction of the target object (“When a user indicates a certain object with his finger and then makes a circle gesture or shakes his finger up and down, the user may designate a region of an object having at least a minimal portion thereof positioned in the relevant region.  Alternatively, when a user indicates a specific object with an end of his finger and maintains the gesture for a predetermined time, the electronic device may perform an operation of recognizing an object positioned in an end direction of his finger or neighboring his finger, or an object whose region partially overlaps minimally, and selecting a region of this object”; ¶ [0043]).

Referring to claim 9, Son teaches an apparatus, comprising a processor to:
detect a target object via a camera in a mobile device based on an embedded identifier on the target object (“determining a region and a kind of an object to recognize and recognizing the object via a user gesture that uses the user's finger, a stylus pen, or a pointing device when an image obtained via an image sensor is displayed in an electronic device”; ¶ [0013]; “FIGS. 3A and 3B are diagrams ; 
track sensor data of the mobile device to estimate a relative location or a relative orientation of the mobile device in relation to the target object (“a recognition region may be generated such that recognition may be performed within only a predetermined limited region of an image, and a range of a relevant recognition region may be displayed on a display.  As an example of this method, a relevant application displays a preview image obtained in real-time via a camera sensor, and displays a range of a predetermined fixed region”; ¶ [0008].  Examiner notes, the data from the camera sensor is tracked to generate recognition region in the image captured by the camera sensor, wherein the item(s) captured in the image are relative to the camera sensor location); 
detect a relative gesture via the mobile device based on the relative location or the relative orientation of the mobile device (“displaying at least one image; detecting at least one gesture; selecting a recognition function related to at least one object existing in the at least one image according to the detected at least one gesture”; Abstract); and 
download, upload, or transfer a file associated with the target object in response to detecting the relative gesture (“FIGS. 7A and 7B are diagrams 

Referring to claim 10, Son further teaches the apparatus of claim 9, wherein the relative gesture comprises a touch and swipe gesture in a direction of the target object (“For example, the electronic device may detect a user gesture pattern (e.g., a swipe operation, an L-shaped touch input, etc.) to display at least one object recognition module list mapped to the detected user gesture pattern”; ¶ [0082]).

Referring to claim 11, Son further teaches the apparatus of claim 9, wherein the relative gesture comprises a shake of the mobile device in a direction of the target object (“When a user indicates a certain object with his finger and then makes a circle gesture or shakes his finger up and down, the user may designate a region of an object having at least a minimal portion thereof positioned in the relevant region.  .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son as applied to claims 1 and 9 above and in view of Lotto, (US 10026226 B1) (hereinafter Lotto).

Referring to claim 3, Son teaches determining object to be recognized in an image captured by camera of a device, wherein the object includes identifier such as bar codes or QR codes, receiving user gesture to select the determined object, and in response, execute an object recognition module.  However, Son does not explicitly teach performing an action comprises associating or disassociating media…
performing an action comprises associating or disassociating media… (“Rendering a digital element associated with a physical region is disclosed.  For example, a digital element such as a message, a record, a digital file, or a coupon is placed by a user for a specific geographical location.  The digital element may be retrieved by one or more users by visiting the geographical location and using a computing device application to retrieve the digital element.  In some embodiments, an augmented reality world view is displayed using the computing viewing device and a user desiring to retrieve the digital element may view a visual representation of the digital element at the physical location where the digital element was placed”; 2:30-55; “FIG. 3 is a flowchart illustrating an embodiment of a process for placing a digital element…At 302, a selection of a digital element is received.  In some embodiments, receiving the selection of the digital element includes receiving an indication of a digital element to be placed.  Examples of the digital element include one or more of the following: a text, a message, an image, an audio, a video” 6:43-7:5, figs. 2, 3, and 11B; “At 306, a location associated with the digital element is determined…a user may specify a location within an environment view displayed on the device.  For example, a user may select a location in an image captured by a camera on the device”; 7:59-8:30, figs. 2, 3, and 11B).
Son and Lotto are analogous art to the claimed invention because they are concerning with identifying object in an image and performing an action in response to receiving a user input (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Son and Lotto before them to modify 

Referring to claim 4, Son teaches determining object to be recognized in an image captured by camera of a device, wherein the object includes identifier such as bar codes or QR codes, receiving user gesture to select the determined object, and in response, execute an object recognition module.  However, Son does not explicitly teach performing an action comprises automatically playing back media, the media associated with the location in an image.  
Lotto teaches performing an action comprises automatically playing back media, the media associated with the location in an image (“Rendering a digital element associated with a physical region is disclosed.  For example, a digital element such as a message, a record, a digital file, or a coupon is placed by a user for a specific geographical location.  The digital element may be retrieved by one or more users by 
Son and Lotto are analogous art to the claimed invention because they are concerning with identifying object in an image and performing an action in response to receiving a user input (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Son and Lotto before them to substitute a function of providing video content of Lotto for the function of providing generic content of Son.  Because both Son and Lotto teach methods of providing content associated with an image, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of providing digital content. The motivation to substitute would have been to improve usability of the interface by allowing more types of content that can be associated with an object in an image.

Referring to claim 5, Son teaches determining object to be recognized in an image captured by camera of a device, wherein the object includes identifier such as bar codes or QR codes, receiving user gesture to select the determined object, and in response, execute an object recognition module.  Son further teaches connecting to a server (“The communication module 1860 may connect the electronic device 1800 with a different electronic device 1804 and a server 1864 via the network 1862”; ¶ [0164], fig. 18).  However, Son does not explicitly teach performing an action comprises automatically pulling media…from a server.
Lotto teaches performing an action comprises automatically pulling media…from a server (“FIG. 1 is a block diagram illustrating an embodiment of a system for rendering a digital element.  Device 102 is connected to server 106 via network 104”; 3:12-39, fig. 1; “application 108 communicates with server 106 to obtain one or more digital elements located near a location detected by sensor 110”; 5:20-49, fig. 1).
Son and Lotto are analogous art to the claimed invention because they are concerning with identifying object in an image and performing an action in response to receiving a user input (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Son and Lotto before them to modify the interface for recognizing specific object in an image of Son to incorporate the function of obtaining content from a server as taught by Lotto. One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by 

Referring to claim 7, Son teaches determining object to be recognized in an image captured by camera of a device, wherein the object includes identifier such as bar codes or QR codes, receiving user gesture to select the determined object, and in response, execute an object recognition module.  However, Son does not explicitly teach detecting the relative gesture comprises detecting a flip of the mobile device displaying the media...
Lotto teaches detecting the relative gesture comprises detecting a flip of the mobile device displaying the media... (“a user may perform a movement/gesture (e.g., detected using an accelerometer, orientation sensor, compass, and/or gyroscope) with a device rendering the digital element to select a digital element to be obtained.  For example, a user may be required to swing the device in a semicircular motion to act out capturing the rendered digital element”; 23:9-26, fig. 10).
Son and Lotto are analogous art to the claimed invention because they are concerning with identifying object in an image and performing an action in response to receiving a user input (i.e. same field of endeavor).


Referring to claim 12, , Son teaches determining object to be recognized in an image captured by camera of a device, wherein the object includes identifier such as bar codes or QR codes, receiving user gesture to select the determined object, and in response, execute an object recognition module.  However, Son does not explicitly teach the relative gesture comprises a flip gesture...
Lotto teaches the relative gesture comprises a flip gesture... (“a user may perform a movement/gesture (e.g., detected using an accelerometer, orientation sensor, compass, and/or gyroscope) with a device rendering the digital element to select a digital element to be obtained.  For example, a user may be required to swing the device in a semicircular motion to act out capturing the rendered digital element”; 23:9-26, fig. 10).
Son and Lotto are analogous art to the claimed invention because they are concerning with identifying object in an image and performing an action in response to receiving a user input (i.e. same field of endeavor).


Regarding claim 14, the instant claim recites the machine-readable storage medium encoded with instructions executable by a processor to perform the combination of steps of the method of claims 1 and 3; therefore, the same rationale of rejection is applicable. 

Referring to claim 15, Son teaches determining object to be recognized in an image captured by camera of a device, wherein the object includes identifier such as bar codes or QR codes, receiving user gesture to select the determined object, and in response, execute an object recognition module.  However, Son does not explicitly teach instructions to automatically play back media associated with the location in an image in response to detecting the relative gesture. 
Lotto teaches instructions to automatically play back media associated with the location in an image in response to detecting the relative gesture (“Rendering a digital element associated with a physical region is disclosed.  For example, a digital 
Son and Lotto are analogous art to the claimed invention because they are concerning with identifying object in an image and performing an action in response to receiving a user input (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Son and Lotto before them to .


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Son as applied to claims 1 and 9 above and in view of Kin et al., (US 10896545 B1) (hereinafter Kin).

Referring to claim 8, Son further teaches the method of claim 1, wherein detecting the relative gesture comprises detecting a gesture at the mobile device from a position within a threshold range of the target object (“an object region in an image may be designated by a user input (or a first user gesture).  For example, the object region may be designated as a region of an object closest to a touched position or a region of an object including at least a minimal portion thereof positioned at or near a touched position”; ¶ [0079]).
However, Son does not explicitly teach the selection gesture is a pulling motion.
Kin teaches a selection gesture is a pulling motion (“the controller 310 may detect a pinch-pull gesture with one of the contextual menu options…Upon detecting 
Son and Kin are analogous art to the claimed invention because they are concerning with gesture interface (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Son and Kin before them to substitute a pinch-pull selection gesture of Kin for the generic selection gesture of Son.  Because both Son and Kin teach methods of performing selection input using gesture, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of gesture user interface technology. The motivation to substitute would have been to reduce accidental selection by requiring the user to provide more assertive input gesture.

Referring to claim 13, Son further teaches the apparatus of claim 9, wherein the relative gesture comprises…gesture at the mobile device from within a threshold distance of the target object (“an object region in an image may be designated by a user input (or a first user gesture).  For example, the object region may be designated as a region of an object closest to a touched position or a region of an object including at least a minimal portion thereof positioned at or near a touched position”; ¶ [0079]).
However, Son does not explicitly teach the selection gesture is a pull gesture.
Kin teaches a selection gesture is a pull gesture (“the controller 310 may detect a pinch-pull gesture with one of the contextual menu options…Upon detecting such a 
Son and Kin are analogous art to the claimed invention because they are concerning with gesture interface (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Son and Kin before them to substitute a pinch-pull selection gesture of Kin for the generic selection gesture of Son.  Because both Son and Kin teach methods of performing selection input using gesture, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of gesture user interface technology. The motivation to substitute would have been to reduce accidental selection by requiring the user to provide more assertive input gesture.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20190107990 (Spivack) – discloses systems and methods of sharing virtual objects in an augmented reality environment, where the virtual object can only be viewed when the recipient is at a specific real world location.
US 20190132700 (Yokoyama) – discloses systems for sharing information between two mobile devices based on location information of the two mobile devices.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142